F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             JUN 1 1999
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                   Clerk

    JOSE LUIS URENO-SALAZAR,

                Petitioner,

    v.                                                    No. 99-9517
                                                       Petition for Review
    IMMIGRATION &                                      (No. A30-543-527)
    NATURALIZATION SERVICE,

                Respondent.


                              ORDER AND JUDGMENT          *




Before TACHA , BRORBY , and EBEL , Circuit Judges.



         Petitioner moves for a stay of deportation pending petition for review.

         This case is governed by the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009,

enacted on September 30, 1996. Under either the permanent rules or transitional

rules, petitioner had thirty days from the final order of deportation to file his



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
petition for review.   See 8 U.S.C. § 1252(b)(1) (stating permanent rule); IIRIRA

§ 309(c)(4) (stating transitional rule). The Board of Immigration Appeals

dismissed petitioner’s administrative appeal on January 19, 1999. Petitioner filed

his petition for review on May 18, 1999, four months afterward. Petitioner’s

petition for review is therefore untimely.

       The stay motion and petition for review are DISMISSED.



                                                ENTERED FOR THE COURT
                                                PER CURIAM




                                          -2-